DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 16, 2020 has been entered. Claims 1, 4, 10-12, 14, 20 have been amended, and claims 7 and 17 are canceled. Claims 1-6, 8-16, 18-20 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-6, 8-16, 18-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Mackay (U.S Pub # 20180203919).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 9, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S Pub # 20160379268) in view of Mackay (U.S Pub # 20180203919) and in further view of Guo (U.S Pat # 10713598).
With regards to claim 1, Song discloses a system for group tagging, comprising:
 one or more processors accessible to platform data, wherein the platform data includes a plurality of users and a plurality of data fields associated with the plurality of users ([0044] after registering with the data source, the user will perform behaviors on the data source and the data source stores this behavior data. A data source may include multiple pieces of behavior data generated by users); and 
one or more memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising ([0182] processor): 
obtaining a first subset of users from the plurality of users and one or more first tags associated with the first subset of users ([0054] a target user group meeting the oriented audience characteristic is extracted from all users in the data source based on the behavior data generated by the user and the user tag); 
determining one or more key data fields, wherein the determining the one or more key data fields further comprises: for each of the one or more of the plurality of data fields ([0059-0060] an oriented category is extracted from classified categories based on the oriented audience characteristic. Statistics is performed to determine the number of user behaviors that meets the oriented category);   
determining at least a difference between data of the data field of the first subset of users and the data of the data field of at least a part of the plurality of users ([0061] 
determining data of the corresponding one or more key data fields associated with the first subset of users as positive samples ([0082] users meeting a requirement of the oriented audience characteristic are obtained and the accurately selected users may form the training sample set. The behavior characteristic is then extracted from the user tags in the training sample set); 
training a rule model with the positive samples and the negative samples to obtain a trained group tagging rule model ([0082] the categorization model is trained with the extracted behavior characteristic using a categorization method).  
Song does not appear to explicitly disclose however Mackay discloses:
In response to a determination of the difference exceeding a first threshold, determining the data field as a key data field ([0161] relation discovery engine may be arranged to determine that a field may be a primary key field if its exceeds a threshold value);
distance between samples ([0195] distance similarity);
refining the trained group tagging rule model by correcting at least one of the one or more predicted tags ([0208-0209] the system model may be modified based on user feedback. Where a user feedback may alter, modify or override discoveries made by the relation discovery engine. For example, the user may add or remove relations, add or remove objects from the system model, reclassify objects, adjust attribute values, or the like, or combination thereof).

	One of ordinary skill in the art would have been motivated to make this modification in order to discover relevant relationships between portions of data collections (Mackay [0002]).
Guo discloses:
one or more processors accessible to platform data, wherein the platform data includes a plurality of users and a plurality of data fields associated with each one the plurality of users ([13 Col. 4 lines 30-60] various trip data that can be associated with user individuals);
	determining negative sample from the positive samples which is greater than a second threshold, wherein the negative samples comprise data of the corresponding one or more key data fields associated with a second subset of users from the plurality of users ([Col. 4 lines 61-67 and Col. 5] training sets of trips based on known reactions of users to the trips. Identifies users that have ceased using the services of the server for at least some threshold amount of time (e.g., have not requested a trip for at least 4 weeks since the last trip). A set or sequence of some or all of the trips that led up to a user's cessation of services (e.g., the last N trips before the beginning of the period of cessation, such as N=11 trips) form a first training set (e.g., the positive training set), and a sequence of some or all of the trips that did not lead up to a user's cessation of services form a second training set (e.g., the negative training set));

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data system of Song and Mackay by the platform system of Guo to group datasets obtained from users of a platform.
	One of ordinary skill in the art would have been motivated to make this modification in order compute scores or values for users based on trained models (Guo [Col. 1 lines 40-45]).
	Claims 11 and 20 correspond to claim 1 and are rejected accordingly.
	With regards to claim 5, Song further discloses:
wherein the platform data do not comprise the first tags before the one or more processors obtain the first subset of users ([0047] user tag may reflect the behavior data generated by the user after the user registers with the data source. Therefore the user tag does not exist prior to the user registration).  
Claim 15 corresponds to claim 5 and is rejected accordingly.
With regards to claim 9, Song further discloses:
wherein the trained group tagging rule model is configured to determine whether to assign one or more of the plurality of users the first tags ([0082] all users in the data .  
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S Pub # 20160379268) in view of Mackay (U.S Pub # 20180203919) and in further view of Guo (U.S Pat # 10713598) and Fletcher (U.S Pub # 20170046374).
Song further discloses:
the plurality of data fields comprises at least one of  dimension or metric of the  data ([0110] multiple dimensions of characteristics).  
Song does not appear to explicitly disclose however Fletcher discloses:
the platform data comprises tabular data corresponding to each of the plurality of users ([0449] data corresponding to various entities that may include name, user, role, owner may be presented in tabular format).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data systems of Song, Guo and Mackay by the table system of Fletcher to organize data in a tabular format.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify and group events (Fletcher [0306]).
	Claim 12 corresponds to claim 2 and is rejected accordingly.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S Pub # 20160379268) in view of Mackay (U.S Pub # 20180203919) and in further view of Guo (U.S Pat # 10713598) and Ricci (U.S Pub # 20140310277).
	With regards to claim 3, Song further discloses:
the plurality of users are users of the platform ([0039] users on a data source); 

Song does not appear to explicitly disclose however Ricci discloses:
the platform is a vehicle information platform ([0113] user profile data can be generated from one or more vehicle preferences); and 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data systems of Song, Guo and Mackay by the vehicle system of Ricci to store vehicle information.
	One of ordinary skill in the art would have been motivated to make this modification in order to have user data associated with a vehicle (Ricci [0007]).
	Claim 13 corresponds to claim 3 and is rejected accordingly.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S Pub # 20160379268) in view of Mackay (U.S Pub # 20180203919) and in further view of Guo (U.S Pat # 10713598) and Kapoor (U.S Pub # 20180157663).
With regards to claim 4, Song does not appear to disclose however Kapoor discloses:
wherein the obtaining the first subset of users further comprises receiving identifications of the first subset of users from one or more entities without full access to the platform data ([0077] the specification of the set of entities that can access particular information can be specified at various levels).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data systems of Song, Guo and Mackay by the user system of Kapoor to identify certain users.

	Claim 14 corresponds to claim 4 and is rejected accordingly.
Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S Pub # 20160379268) in view of Mackay (U.S Pub # 20180203919) and in further view of Guo (U.S Pat # 10713598) and Gross (U.S Pub # 20160360336).
With regards to claim 6, Song does not appear to disclose however Gross discloses:
wherein the difference is a Kullback-Leibler divergence ([1788] kullback-leibler divergence can be used as the difference metric).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data systems of Song, Guo and Mackay by the statistical system of Gross to calculate the difference.
	One of ordinary skill in the art would have been motivated to make this modification in order to learn user patterns (Gross [0873]).
	Claim 16 corresponds to claim 6 and is rejected accordingly.
	With regards to claim 8, Song does not appear to disclose however Gross discloses:
	wherein the rule model is a decision tree model ([1681] decision tree models for learning complex user patterns).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data systems of Song, Guo and Mackay by the statistical system of Gross to use a decision tree model.

	Claim 18 corresponds to claim 8 and is rejected accordingly.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S Pub # 20160379268) in view of Mackay (U.S Pub # 20180203919) and in further view of Guo (U.S Pat # 10713598) and Lysak (U.S Pub # 20140180651).
	With regards to claim 10, Song does not appear to disclose however Lysak discloses:
applying the trained group tagging rule model on the plurality of users and new users added to the plurality of users ([0049] assigns a role profile composed of role probabilities to a new user. Predicts the cluster probabilities for a new user based on extracted features).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data systems of Song, Guo and Mackay by the model system of Lysak to apply a model for new users
	One of ordinary skill in the art would have been motivated to make this modification in order to learn a model with extracted features for predicting a user role profile for a new user (Lysak [0010]). 
	Claim 19 corresponds to claim 10 and is rejected accordingly.
Conclusion
                                                                                                                                                                                                   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166